DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.   


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 05/01/2020 have been considered by the examiner (see attached PTO-1449). 

Specification and Drawing
The disclosure is objected to because of the following: 
a.	For paragraph 51 and Fig. 4, the referenced number “910” of “one or more computer readable media” in the paragraph is inconsistent with that of the same component in  Fig. 4, which appears that the number should be “908” (not “910”).  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Concerning multiple errors found in the application (see 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,691,895 hereinafter referenced as P895. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reason(s).
Regarding claim 1, comparison of limitations between the claim of instant application and claim(s) of P895 as following: 
Claim 1
Claim 1 of P895
A method for:















comparing one or more social media activities of social media user computer with the one or more social media activities of social media follower computers; 

aligning a social media post to a preference model, wherein the preference model is based on the compared social media activities of the social media user computer compared with the one or more social media activities of social media follower computers; 

generating by a computing device dynamic text in real time to accompany the social media post; and 

outputting by the computing device the generated dynamic text to the social media user computer to accompany the social media post.  



receiving by a computing device a social media post; 

monitoring by the computing device social media activities of a social media user computer; 



comparing the one or more social media activities of the social media user computer with the one or more social media activities of social media follower computers; 

aligning the received social media post to a preference model, wherein the preference model is based on the compared social media activities of the social media user computer compared with the one or more social media activities of social media follower computers; 

generating by the computing device dynamic text in real time to accompany the received social media post; and 

outputting by the computing device the generated dynamic text to the social media user computer to accompany the received social media post. 



Based on above limitation comparison, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that limitations of claim 1 of instant application are read on or included in the respective limitations of claim 1 of P895, wherein variation and its implementation from a narrower scope of claim 1 of  P895 to a broader scope of claim 1 of instant application would be within the scope of capability of the skilled person in the art and the result would be predictable. 
Regarding claims 2-9, the limitations of these dependent claims of instant application are read on the corresponding limitations of claims 2-9 of P895 respectively, because each of the claims recites the same/similar limitation(s) of claims 2-9 of P895 respectively.
claims 10-14, they recite a computer program product comprise one or more non-transitory computer-readable storage media.  The rejection is based on the same reasons described for claims 1, 3, 5 and 7-8 respectively, because the claims recite/include the same/similar limitation(s) of claims 1, 3, 5 and 7-8 respectively. 
Regarding claims 15-20, they recite a system (apparatus).  The rejection is based on the same reasons described for claims 1, 3, 2, 5 and 7-8 respectively, because the claims recite/include the same/similar limitation(s) of claims 1, 3, 2, 5 and 7-8 respectively. 

It is noted that, a prior art search has been conducted by the examiner (see attached search report and PTO-892 form).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 

QH/qh
February 20, 2021
/QI HAN/Primary Examiner, Art Unit 2659